    Case 2:19-cv-00429-SVW-MRW Document 58 Filed 03/06/19 Page 1 of 1 Page ID #:505




                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
Noah Bank et al,                                             CASE NUMBER

                                                                      2:19-cv-00429-SVW-MRW
                                              PLAINTIFF(S)
                       v.
Sunday Journal USA Corporation et al,                         RESPONSE BY THE COURT TO NOTICE TO
                                                                   FILER OF DEFICIENCIES IN
                                           DEFENDANT(S).       ELECTRONICALLY FILED DOCUMENTS


In accordance with the Notice to Filer Of Deficiencies In Electronically Filed Documents

REGARDING:


       3/4/2019                        54                       EX PARTE APPLICATION
       Date Filed                      Doc. No.                 Title of Doc.


IT IS HEREBY ORDERED:

       G The document is accepted as filed
       G The document is stricken and counsel is ordered to file an amended or
         corrected document by                                                 .
       G The hearing date has been rescheduled to                                           at
       ✔ Other
       G
            The document is stricken.




                                                             Clerk, U.S. District Court




Dated: March 6, 2019                                         By:
                                                                   Deputy Clerk


cc: Assigned District Judge and/or Magistrate Judge



              RESPONSE BY THE COURT TO NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
G-112B (01/07)
